DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment after non-final filed 8 November 2021.  Claims 1 and 3-20 are pending.

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of claim(s) 11-13 and 15 under 35 USC 102 as being anticipated by Haasl et al. (US Publication no. 2018/0264274) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haasl et al. (US Publication no. 2018/0264274 – previously cited) in view of Khairkhahan et al. (US Publication no. 2012/0158111).
Applicant’s arguments filed with respect to the rejections of claims 1-10 under 35 USC 103 as being unpatentable over Haasl et al. (US Publication no. 2016/0264274) in view of Samade et al. (US Publication no. 2013/0116738) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. 
Applicant’s arguments filed with respect to the rejections of claim 14 under 35 USC 103 as being unpatentable over Haasl et al. (US Publication no. 2016/0264274) has been fully considered and are persuasive.  However, upon further consideration, a 
Applicant’s arguments filed with respect to the rejection(s) of claim(s) 16-20 under 35 USC 103 as being anticipated by Haasl et al. (US Publication no. 2018/0264274) in view of Khairhahan et al. (US Publication no. 2018/0264274) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Khairkhahan et al. (US Publication no. 2012/0158111) in view of Ostroff et al. (US Publication no. 2013/0324825).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haasl et al. (US Publication no. 2018/0264274 – previously cited) in view of Khairkhahan et al. (US Publication no. 2012/0158111).
In regard to claim 11, Haasl et al. describes a leadless pacing device 20 comprising (relying on figure 2): a housing 22 with a central longitudinal axis with a body portion 22a and a header portion 22b at the distal end of the body portion 22a.

    PNG
    media_image1.png
    605
    831
    media_image1.png
    Greyscale

As seen and illustrated in figure 2, the header portion 22b includes a first header portion and a second header portion and a fixation member 50 (i.e., the header is divided into two portions by fixation member 50).  A distal extension 24 is connected to the header and extends distally of the distal end of the header. (see para 77-89).
Haasl et al. includes a fixation member 50 at the header, wherein Haasl et al. suggests that the fixation member may be a helical coil (para 81), but does not explicitly teach that the helical coil extends helically around the header.  Khairkhahan et al. describes a leadless pacing device with a helical coil serving as a fixation member.  The fixation member 105 is considered to extend helically around a portion of header 112.

    PNG
    media_image2.png
    416
    498
    media_image2.png
    Greyscale

The helical coil or screw fixation mechanism is considered well known and conventional in the art as a suitable alternative equivalent to tine type fixation mechanisms of Haasl et al.  Therefore modification of the fixation member of Haasl et al. to comprise a helical coil is considered to have been obvious to one of ordinary skill in the art since Haasl et al. suggests the that the fixation mechanism may be a coil, and the modification would comprise the substitution of a suitable alternative equivalent for another to yield a predictable result.
In regard to claim 12, as shown in figure 2, the distal extension 24 extends distally from the distal end of the second header portion.
In regard to claim 14, Haasl et al. in figure 2 shows a guidewire port 54 extending through a side of the first header portion, wherein a guide wire port 54 is configured to receive a guidewire which may pass through the distal extension (para 87).
.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan et al. (US Publication no. 2012/0158111) in view of Ostroff et al. (US Publication no. 2013/0324825).
In regard to claim 16, Khairkhahan et al. describes a leadless pacing device with a helical coil serving as a fixation member.  The fixation member 105 is considered to extend helically around a portion of header 112.  Khairkhahan et al. also describe the leadless pacing device with a housing 102 having a central longitudinal axis comprising a body portion 104 and a header 112, wherein a first electrode 104 is formed along the body portion of the housing (para 30).  However, Khairkhahan et al. does not teach that the fixation member 105 comprises an electrode.  Ostroff et al. describes a similar leadless pacing device comprising a helical fixation member (figure. 2A, para 54).  The helical fixation member may serve as an electrode in addition to providing mechanical fixation support (para 55).  In view of this, it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify Khairkhahan et al. to configure the fixation member to comprise the electrode (instead of having a separate electrode 106) since such structure was known and suggested by the prior art.  The modification would comprise the application of a known technique to a known device.
In regard to claim 17, Khairkhahan et al. teaches that the fixation mechanism maybe coated partially or in full for electrical insulation (para 35).  


    PNG
    media_image3.png
    372
    389
    media_image3.png
    Greyscale

In regard to claim 19, figure 1b of Khairkhahan et al. is considered to demonstrate that the fixation member includes portion extending within a header portion of the leadless device.  The helical coil forming the fixation member includes a distal terminal tip 114 that is considered to terminate at circumferential position different from the portion that the coil terminates at the other end within the header.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan et al. (US Publication no. 2012/0158111) in view of Ostroff et al. (US .
In regard to claim 20, Khairhahan et al. in view of Ostroff et al. is considered to substantially suggest the invention as claimed, however do not teach that the header is formed from an overmold process or that the fixation member comprises a radiopaque marker. Hassl et al., relied on above to describe a leadless pacing device, that the header may be formed from an over-molding process (para 78).  This is considered a conventional construction technique.  Further, Becklund et al. is relied on to show that fixation members may have a radiopaque coating (para 20, 29, and 37), wherein the fixation member may be helical (para 62).  Radiopaque markers are well known for image based viewing of device insertion.  The modifications suggested here are considered conventional and well known techniques in the art, and therefore obvious ton one of ordinary skill in the art at the time of invention as the modifications would include the application of known techniques according to known practices to yield predictable results.

Allowable Subject Matter
Claims 1 and 2-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the distal extension member extending from the housing at the angle as claimed and the guidewire lumen configured in the manner as claimed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach that the distal tip of the fixation mechanism extends tangentially from an outer circumference of the helical portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In view of the new grounds of the rejection, this action is made NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7 January 2022